                       UNITED STATES DISTRICT COURT

                            DISTRICT OF MINNESOTA


JALLAH S.,
                                                 Civil No. 19-254 (JRT/KMM)
                    Petitioner,

v.
                                                   ORDER ON REPORT
KRISTJEN NIELSEN, et al,                         AND RECOMMENDATION

                    Respondents.


      Jallah S., address unknown, pro se petitioner.

      David Fuller, Assistant United States Attorney, UNITED STATES
      ATTORNEY'S OFFICE, 300 South Fourth Street, Suite 600,
      Minneapolis, MN 55415, for respondent.

      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Katherine Menendez dated December 4, 2019. No

objections have been filed to that Report and Recommendation in the time period

permitted. Based on the Report and Recommendation of the Magistrate Judge, on all of

the files, records, and proceedings herein, IT IS HEREBY ORDERED that the Petition

[ECF No. 1] is DENIED AS MOOT and this action is DISMISSED WITHOUT

PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: January 27, 2020                  s/John R. Tunheim
at Minneapolis, Minnesota                JOHN R. TUNHEIM
                                         Chief Judge
                                         United States District Court
